 58DECISIONSOF NATIONAL LABOR RELATIONS BOARDDavison-PaxonCompany-Divisionof R. H. Macy &Co.andRetail Clerks Local Union No. 1063. Case10-CA-8628June 11, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn March 22, 1971, Trial Examiner Thomas S. Wil-son issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Deci-sion with supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Davison-Paxon Company-Division of R.H. Macy & Co., Atlanta, Georgia, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon a charge andan amendedcharge filed respectively on October 7 andNovember 16, 1970, by Retail Clerks Local Union No. 1063,hereinafter referred to as the Charging Party of the Union,the General Counsel of the National Labor Relations Board,herein referred to as the General Counsel' and the Board,respectively, by the Regional Director for Region 10, Atlanta,Georgia, issued its complaint dated December 10, 1970,againstDavison-Paxon Company-Division of R. H. Macy& Co., herein referred to as the Respondent.'This term specifically includes the attorney appearing for the GeneralCounsel at the hearing.The complaint alleged that Respondent had engaged in andwas engagingin unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (3) and Section 2(6)and (7) of the Labor-Management Relations Act, 1947, asamended, herein referred to as the Act.Respondent duly filed its answer admitting certainallega-tions of the complaint but denying the commission of anyunfair labor practices.Pursuant to a notice a hearing thereon was held before meinAtlanta,Georgia, on January 14, 1971. All parties ap-peared at the hearing, were represented by counsel, and wereafforded full opportunity to be heard, to produce and cross-examine witnesses,and to introduce evidence material andpertinent to theissues.At the conclusion of the hearing, oralargument was waived. Briefs were received from GeneralCounsel and Respondent on March 1, 1971.Upon the entire record in the case and from my observa-tion of the witnesses,Imakethe following:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTThe complaint alleged, the answer admitted, and I, there-fore, find:Davison-Paxon Company-Division of R. H. Macy & Co.is,and has been at all times material herein, a New Yorkcorporation, licensed to do business in Georgia, where it isengaged in the retail department store business with an an-nual gross income in excess of $500,000. Respondent, duringthe past calendar year, which period is representative of alltimesmaterial herein, purchased department store goodsvalued in excess of $50,000 which were shipped directly to itsGeorgia stores from outside the State of Georgia.Accordingly, I find that Davison-Paxon Company-Divi-sion of R. H.Macy & Co.is and has been at all times materialherein an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE UNION INVOLVEDRetail Clerks Local Union No. 1063 is a labor organizationadmitting to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The FactsThere is only one issue presented in the case: Does a de-partment store have the right to prohibit its salesclerks fromwearing union campaign buttons on the selling floor duringworking hours and to discharge an employee for refusing toobeysuch a prohibition.Although there are a few differences in the testimony, thereis no conflict on any material matter.On January 30, 1970,Barbara Raborn became a salesclerkemployed by Respondent in its art goods,needle work, andpiece goods department in its large Atlanta department store.The Union had begun a campaign to organize the em-ployees of the Respondent's store during the summer of 1968.Soon after her employment began, Raborn became a unionmember and an activist on behalf of the Union.About April,Raborn,along with about 30 other of Respondent's em-ployees, began wearing a union membership button on hercostume while at work. This was a small dark blue buttonabout half the size of a dime with the initials"R.C.I.A."thereon.Respondent voiced no objection to the wearing ofthis accessory by its salesclerks while at work.On January 23, 1970, the Union filed its second RC peti-tion for certification as the bargaining agent for Respondent's191 NLRB No. 10 DAVISON-PAXON COMPANY59employees.' Following a hearing, the Board on August 20,1970, issued its Decision and Direction of Election among thestore employees.On the afternoon of September 16, about 4 or 4:30 p.m.,a number of union organizers' entered the store, fanned outindividually or in small groups throughout the six floors ofthe store, and distributed to the employees yellow union cam-paign buttons inscribed with the words in black letters "VoteYes Retail Clerks Union AFL-CIO."4The following day, September 17, Melville Smiley, Re-spondent's vice president of personnel, held a meeting of allsupervisors in the store regarding these yellow union buttonsand issued the following statement for the guidance of thesupervisors:I am asking you to remove the large, gaudy yellowbutton. It isn't in keeping with the tone and atmosphereof Davison's and is, therefore, in violation of our dressregulations requiring businesslike appearance.You are within your rights to wear this buttonas longas you are notin areas with customers.Smiley instructed the supervisors in effect that they were touse this statement discreetly with any employee found wear-ing the yellow button on the selling floor, but that they werenot to read the statement to all the employees.On the afternoon of September 17, Raborn wore one ofthese "large, gaudy yellow" (Respondent's description) but-tons on her working costume. The button was the size of aKennedy half dollar.' It was yellow. It contained the wordsin black letters either "Vote Retail Clerks Union AFL-CIO,"or "Vote Yes Retail Clerks Union AFL-CIO." In the tes-timony there was a dispute as to which wording appeared onthe button Raborn wore, Raborn testifying that it was theformer and Respondent's witnesses that it was the latter. Asboth buttons were obviously union campaign buttons, thisconflict qualifies as a distinction without a difference andhence need not be decided here.Raborn had been wearing this button on the floor only afew minutes when supervisor Elsa Daniel, assistant buyer,noted it and requested Raborn to remove it on the groundsthat it was in violation of the Respondent's dress regulations.Raborn promptly complied and removed both the member-ship and the campaign button.On the morning of September 18, Raborn appeared forwork wearing this same yellow campaign button. This time,before she had gotten to her department, Floor Superinten-dent (Lathroph) Oastler saw the button, inquired if Rabornhad not been asked to remove it the day before, and requestedagain that it be removed. This time Raborn refused on thegrounds that she had received legal adivce that she had theright to wear the button. Oastler then requested Raborn tocome with her to the personnel office, which Raborn did.The Union had filed its first such petition on March 6, 1969, but subse-quently withdrew that petition.Respondent's testimony indicated that the number of organizers wasbetween 75 and 90 whereas the Union's representative at the hearing ac-knowledged that there were 32 organizers engagedIn describing this incursion into the store, Respondent's witnessestended to describe it in such militaristic terms as invaded, war, mob scene,groups, packs, marching, mobbed, campaigns, camps, and conflict amongothers. Although these descriptions may well have been exaggerated, theincursion of even the admitted 32 organizers might well have been thesubject of a meritorious 8(b)(1)(A) charge against the Union. Even prounionemployees might have resented it.In its brief Respondent refers to the size of the button as "bigger than"a half dollar whereas in his brief the General Counsel refers to it as "smallerthan." In fact a Kennedy half dollar exactly covers the button.While Raborn sat in the outer office, Oastler explained theproblem to Personnel Manager Barbara Franze.What happened next was described by Franze in her tes-timony as follows:A. I had just been told that Mrs. Raborn had removedthe button the day before when Miss Daniel had askedher to do it. And so I called Mr. Smiley and told him ofthe problem and asked his advice on the problem. Andhe said we would give Mrs. Raborn every opportunity toremove the button on the selling floor; and if she did notcomply it would mean dismissal, that we would have tolet her go. So with that I sent for Mrs. Raborn and toldher that I understood that she had been asked to removethe yellow button and that she had refused to remove theyellow button on the selling floor when Mrs. Oastlerasked her to remove it. And that she had complied withanother request the day before when Miss Daniel hadasked her to remove it. And she said that was so, thatshe had removed the button for Miss Daniel out of re-spect for Miss Daniel, out of respect for her. And I askedMrs. Raborn to remove the button in the selling areas,and she said that she refused, that she had very strongunion feelings, and that she wanted to back her convic-tions or something to that effect; and even if it meant herdismissal that she would continue wearing the button.And so I-I can't remember at exactly what point thiscame in, but I asked her again to remove the button; andI believe Mrs. Oastler, at that point, spoke up and saidsomething about that she had told Mrs. Raborn that shecould wear the button in other areas except on the sellingfloor and then Mrs. Raborn said, "Well, it seems strangethat I can't wear the button because I wore my Carter,button for three days and no one asked me to remove it."And I said, "Well, they should have asked you to removeit because its not compliant with the dress regulations."*A. So then I asked Mrs. Raborn again to remove thebutton. She refused. I said, "I must now order you, thento remove the button," And she declined. And I said,"Do you realize that it will mean your dismissal if youdon't?" And she said, "Yes." And I said I would haveto do that. I sent Mrs. Oastler down to pick up thepapers.Then the Franze testimony continued as follows:Q. During that conversation, Mrs. Franze, did you tellMrs. Raborn that the button could be worn in non-selling areas?A. Yes, uh huh.Q. And I believe you also stated that Mrs. Oastler toldher it could be worn in non-selling areas, is that correct?A. Yes, that's right.Q. Did you inform Mrs. Raborn that the wearing ofthat button was against the store policy?A. Yes, I did, I explained to Mrs. Raborn that it wasnot considered to be in dress regulations and that we feltthat it was-would antagonize customers-the custom-ers may not go along with the opinion expressed on thebutton.'Georgia's successful gubernatorial candidate in 1970.There is conflict of sorts between the witnesses as to whether Rabornwas told that she could wear the yellow button in the nonselling areas of thestore. It is clear from the testimony of all the witnesses that the Smileystatement quotedsupra,was not read to Raborn. Franze told the trueversion of the interview in her own description thereof, to wit, that Rabornwas told that she could not wear the button "on the selling floor," and thus,by implication, that she could wear the button elsewhere. I interpret her(Cont.) 60DECISIONSOF NATIONALLABOR RELATIONS BOARDRaborn was thus discharged and has not since been rein-stated.B.ConclusionsThe decision in this case is really dictated by the Board'srecent decision in the matter ofEckerd'sMarket, Inc.,183NLRB No. 40, where the employer gave its salesgirls theoption of removing their union buttons or being discharged.The Board in reviewing the Trial Examiner and finding8(a)(1) and (3) violations said:We basically agree with the Trial Examiner's exposi-tion of the applicable law in this area. As we said inConsolidated Casinos Corp.,164 NLRB 950:The right of employees to wear union insignia at workhas long been recognized as a protected concerted ac-tivity.Further, as the Board held inFloridan Hotel ofTampa, Inc.[137 NLRB 1484, enfd. as modified 318F.2d 545 (C.A. 5)], in the circumstances of that case,"the fact that the employees involved come in contactwith hotel customers does not consititute such `specialcircumstances' as to deprive them of their right, underthe Act. to wear union buttons at work." Here, as inFloridan Hotel,there was no strike nor union animositybetween groups of employees; the buttons were incon-spicuous and the legends on them were in no wayprovacative; and there was nosubstantial evidencethatthey affected Respondent's business or that the prohibi-tion against wearing them was necessary to maintainemployee discipline. [Emphasis supplied and footnotesomitted.]The general rule is that employees have the right to wearunion insignia while at work "in the absence of special cir-cumstances."The only "special circumstances" in the instant case, whichare new and different from the claimed special circumstancesin the cited cases where the Board and the courts have alreadyruled adversely to Respondent's contentions here, is Re-spondent's "dress code" for its sales personnel. It was Ra-born's insistence on her right to wear her union insignia atwork on the selling floor which resulted in her discharge byRespondent.The only "special circumstances" which might justify Re-spondent in prohibiting the wearing of the union insignia byemployees on the selling floor in the instant matter and whichhas not specifically been held to be insufficient in the priorBoard and court decisions cited above was, as Raborn wastold at the time of her discharge, that having this "large,gaudy yellow button" attached to her costume violated Re-spondent's "dress regulations" for salesclerks on the sellingfloor.While in training in January for her sales job, Raborn wasgiven a one page memorandum on dress regulations by theRespondent's training department. According to Raborn,this memo contained some eight rules regarding proper dress.Apparently these rules were inapplicable in the instant casebecause neither the General Counsel nor Respondent offeredthe document in evidence.Personnel Manager Franze in the following excerpt fromher testimony on direct examination gave a succinct and cleardescription of Respondent's dress regulations:answer tocounsel's subsequent leading questionas meaningno more, par-ticularlyas she wasnot asked to give the actual words used.At this point I would like to say that I found thewitnesseswho testifiedhere to be a rather exceptionally truthful group of witnesses.Q. Are you familiar with the dress regulations for thestore,Mrs. Franze?A. Yes, I am.Q. Would you explain to us, basically, what that regu-lation contends [contains]?A. Yes, well, in essence, it's a list of regulations for theeffect of good taste, good judgment, fashionable attire,anything that would not offend a customer or be con-troversial.Early in her career with Respondent, Raborn was spokento by her supervisors for wearing either a skirt and/or cu-lottes which were more than 4 inches above the knee which,as of that time, was considered to be in violation of the dressregulations.On each occasion Raborn complied with therequest.In addition to the Franze definition, the training depart-ment from time to time would issue changes in Respondent'sdress regulations. The latest change in those regulations inNovember 1969, and apparently in effect at the critical timehere, read in part as follows:SUBJECT.- FALL DRESS STANDARDSAs a leading fashion store, Davison's customers look tous aspacesetters in the fashion world for the very bestin good taste and style.In order to portray the current fashion trends, we areliberalizing certain business dress categories that bringwith them individual responsibilities.Good judgement and good taste should govern ev-ery purchase of clothing and accessories.Each selection should reflect appropriateness fordaytime business wear in your department.PANTDRESSING AT DAVISON'S(Someguidelinesfrom Fashion Director, Jonm Walker)Pantdressing has become an inportant fashion-NOTTHE SPORTSWEAR LOOKS WE'VE KNOWN,BUT "CITYPANTS", THAT IS, THE SMARTPANTSUITS AND WELL PUT TOGETHERLOOKS THAT ARE ACCESSORIZED AS CARE-FULLY AS IF THEY ARE REGULAR SUITS ORCOSTUMES... THE ONLY DIFFERENCE ISTHAT THESE NEW ENSEMBLES HAVE PANTSINSTEAD OF SKIRTS.For those employees who would like to wear this newfashion, here are some guidelines to help you select thelook that are FASHION-RIGHT, BECOMING, ANDAPPROPRIATE TO WEAR TO WORK.Then follows a few rather detailed "Do's," including thelength,width, and cut of the pants, and "Don'ts" whichincluded certain inappropriate materials. The "Don'ts" wereusually followed with a statement: "They are not in fashion"or "Not a business fashion." The bulletin contains no men-tion of color.Interestingly enough the feminine part of this memoran-dum ends as follows:(20% discount will be allowed on pantsuits for daytimebusiness wear as stated above.)Obviously, Respondent liked the idea of its employees dou-bling both as customers and fashion models of Respondent'smerchandise which, of course, was only good business.Thus Respondent's salespersonnel were not uniformed butwere permitted to wear their own personal choice of "busi-ness like, fashionable attire." The salespeople could also weartheir own personal choice of accessories. These included fra-ternal pins, club membership pins, and, as found above, evenunion membership pins to which Respondent had had no DAVISON-PAXON COMPANY61objection from the time of their introductionas accessories inApril.The Franze definition of the dress code above excludedanything which would "offend a customer or be controver-sial."These are both subjective with the individual andspeculative.What might offend one person might not offendanother.What might be controversial to one might not becontroversial to another. No doubtsomepeople object to theEastern Star, the Elks, the Knights of Columbus, and eventhe Community Chest pins. This standardis vagueand uncer-tain at best.As an example of something "controversial," Franze citedthe wearing of a political campaign button. Raborn testifiedthat she had worn a campaign button for Sanders, a Georgiagubernatorial candidate in the last election, for a period of 3days on the selling floor without objection. Her supervisorstestified that they had not seen the button or they would haveordered Raborn to remove it. That, of course, would havewithin Respondent's discretion. Political campaign buttonsdo not enjoy the protection of Section 7 of the Act as do unioninsigniawhich the Board and the courts have found to be aprotected form of union activity. This is no doubt the reasonRespondent had permitted the 30 or so sales employees towear the dark blue R.C.I.A. membership buttons on the sell-ing floor from April on.The evidence here shows that the wearing of these blueunion buttons proved to be noncontroversial at least so far asRespondent was concerned. Franze could recall only onecustomer comment-she carefully testified that it was not a"complaint"-regarding the button during the whole period,and even in that incident,no loss of a sale.On the other hand, Franze did testify that the wearing ofthese blue union buttons had, in her opinion, increased "ten-sion" in the store among the employees. She feared that thewearing of the yellow union campaign buttons would increasethat tension and might cause incidents on the selling floor.However, at this time, Respondent was also holding whatwere called "We Care"meetingswith its employees at whichRespondent expressed its opposition to having the employeesaccept union representation at the scheduled Board election.That also would increasetension amongthe employees. Fur-thermore, the imminent approach of any election, political orrepresentation, tends to increase tensionamongthe voters.That is endemic to the American democratic process of decid-ing matters by majority vote. It is the natural concomitant ofany election.' That tension would be both on and off theselling floorregardlessof where the buttons were worn. It isalso a matter which the Congress must have considered whenit provided for such representation elections in the Act.The basis for Respondent's fears that the wearing of theunioncampaignbutton would be "offensive or controversial"to its customers must necessarily be that its customers dislikeunions. Thisbase isnot solid being subject to change with thetimes similarto Respondent's dress code change of Novem-ber 1969, when permission to wear "pantdressing" was firstextended to Respondent's salespersonnel.The evidence shows that the wearing of the blue unionbuttons created no disciplinary problems nor interfered withthe efficiency of the sales personnel. There is no indicationhere that the wearing of the campaign buttons would havecreated anymoreor different problems. Respondent's super-visors expressed confidence that they could handle any prob-lems created among its employees through the wearing of thisyellow button off the selling floor, and, in fact, the testimonyshowed that no such problems arose off the selling floor to the8And may itlong continue.date of the election. The fears expressed, therefore, were notonly speculative, but, indeed, unwarranted in this case.As the wearing of unioninsigniaisnot classified by theBoard or the courts as "solicitation,"' thoserulesare inappli-cable here. Displaying one's convictions in thismanner re-quires no long conversations interfering with efficiency.Hence under the rule of law explicated in theEckhardtMarketcase, there is no business, efficiency, or controversialreason here to curtail the general right of salespeople to wearunioncampaignbuttons such as that Raborn was wearingeven on the selling floor.In its brief Respondent acknowledges the rule of law ex-plicated in theFloridanHotel, supra,Harrah's Club,143NLRB 1356, enforcement denied on other grounds 337 F.2d269 (C.A. 9),Consolidated Casinos, supra,and theEckhardtMarket, supra,cases. But itthen distinguishes those casesfrom the instant one and, indeed, claims that those casesconstitute authority for Respondent's position here on theground that the union buttons approved in the above caseswere described as "about the size of a 5 cent piece" with thelegends thereon consisting only of the name of the labororganization10 whereas in the instant matter the button wasthe size of a Kennedy half dollar and, in addition to the unionname, contained the words "Vote" or "Vote Yes."When general principles of labor law are determined by theeighth or the quarter of an inch as measured by ruler orcaliper, then it will be time for "Bumble" to turn over in hisgrave and repeat hisfamousobservation, "the law is a Ass.""The fact of the matter is that the Kennedy half dollar is not"large." The button involved here is thesame sizeas thosepopularly worn by men and women on their business attireduring politicalcampaigns.It isnoticeable-but not con-spicuous as being outsized or unusual in any way. The Boardhas approved the wearing of much largerinsignia.12The button here is "controversial" but onlyin the sensethat all elections are "divisive" as a high political figure saidin effect recently after the 1970 elections. It is no more "offen-sive" than any fraternal or club insignia would be as Re-spondent tacitly acknowledged in permitting the blue buttonsto be worn on the selling floor.The addition of the words "Vote" or "Vote Yes" does notcondemn the button worn here. These merely put into wordsthe clear and unmistakable implication derived from thewearing of a button. Respondent could prohibit the wearingof political buttons because they have no protection such asSection 7 of the Act. Likewise, Respondent could, as it did,prohibit the wearing of "see through" blouses for the samereason.However, public reaction might differ in these lasttwo instances mentioned.Accordingly, this Trial Examinercan see "nospecial cir-cumstances" here which would justify Respondent's prohibi-tion of the wearing of the yellow button on its selling floor.Hence Respondent's prohibition of this button violated Sec-tion 8(a)(1) of the Act.Since the Board and the courts have ruled that the wearingof such unioninsigniais a form of union activity protectedby Section 7 of the Act, and, as there is and can be no questionbut that Respondent discharged Raborn forengaging in suchunion activity, it necessarily follows that Respondent dis-'Fabrt-Tek Incorporated148 NLRB 1623, reversed 352 F.2d 577 (C.A.8).But seeServ-Airr. Inc. v.N..L.R.B.,395 F.2d 557 (C.A 10, 1968), fordiscussionand citation of authority10Unfortunately for Respondent none of theabove casesreferred to thecolor of thebuttons." "Oliver Twist" by Charles Dickens, chapter LI." See the compendiumof such cases compiles by Trial Examiner SidneyGoldberg inFabri-Tek, Incorporated,148 NLRB 1623. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharged Raborn on September 18, 1970, for engaging inORDERunion activity and thus violated Section 8(a)(1) and (3) of theAct. I so find.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with its operations described in sec-tion I, above, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that Respondent ceaseand desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discriminated in regard tothe hire and tenure of employment of Barbara Raborn bydischarging her on September 18, 1970, I will recommendthat Respondent offer her immediate and full reinstatementto her former position, or, if that job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and make her wholefor any loss of pay she may have suffered by reason of saiddiscrimination against her by payment to her of a sum ofmoney equal to that which she would have earned from thedate of the discrimination against her to the date of herreinstatement less her net earnings during such period inaccordance with the formula set forth in FW. WoolworthCompany,90 NLRB 289, with interest thereon at 6 percentper annum.Because of the type of unfair practices engaged in by Re-spondent, I sense an opposition by Respondent to policies ofthe Act and I deem it necessary to order Respondent to ceaseand desist from in any like or related manner interfering uponthe rights guaranteed its employees in Section 7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.Retail Clerks Local Union No. 1063 is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.2.By discriminating in regard to hire and tenure of em-ployment of Barbara Raborn by discharging her on Septem-ber 18, 1970, because of her activities on behalf of the Union,and in order to discourage such union membership and activi-ties,Respondent has engaged in and is engaging in unfairlabor practices in violation of Section 8(a)(1) of the Act.3.By refusing to permit its sales personnel to wear unioncampaign buttons on its selling floor while at work, Respond-ent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed them in violation ofSection 8(a)(3) of the Act.4.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and conclu-sions of law and upon the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:"" In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules andRegulations, be adopted by the Board andRespondent, Davison-Paxon Company-Division of R. H.Macy & Co., Atlanta, Georgia, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating in regard tothe hire and tenure of employment or of any term or condi-tionof employment of its employees because of their member-ship in and activities on behalf of the Union herein or anyother labor organization of their choice.(b)Refusing to allowits salespersonnel to wear unioninsigniaor campaign buttons onits sellingfloor while at workor in any other like or related manner interfering, restraining,or coercing its employees in the exercise of the rightsguaran-teed them in Section 7 of the Act.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a) Offer to Barbara Raborn immediate and full reinstate-ment to her former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges and make her wholefor any loss ofearningsshe may have suffered by reason ofthe discriminationagainsther in the manner set forth in thesection of this Decision entitled "The Remedy," with interestthereon at 6 percent per annum.(b)Notifyits salespersonnel that they have the right towearunion insigniawhile at work on the selling floor ofRespondent's store.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its store in Atlanta, Georgia, copies of theattached notice marked "Appendix."" Copies of said notice,on forms provided by the Regional Director for Region 10,after being duly signed by Respondent's representative, shallbe posted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said noticesare not al-tered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 10, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith."IT IS FURTHER RECOMMENDED that,unlessthe Respond-ent notify said Regional Director within 20 days from thereceipt hereof that it will take the action here recommended,the Board issue an order directing Rsespondent to take theaction here recommended.become its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes.1d In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 10, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith." DAVISON-PAXON COMPANYAPPENDIXNOTICEToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer to Barbara Raborn her former job or,if that job no longer exists, a substantially equivalentposition,without prejudice to her seniority or otherrights and privileges, and we will pay her for any loss ofpay she may have suffered by reason of our discrimina-tion against her together with interest thereon at 6 per-cent per annum.WE WILL allow any or all of our employees to wearunion buttons even on the selling floor of our store.WE WILL NOT discharge or otherwise discriminate inregard to the hire and tenure of employment or any termor condition of employment of our employees because oftheir membership in and activities on behalf of the Unionherein or of any other labor organization of their choice.WE WILL NOTin any manner interfere with,restrain,or-coerce our employees in the exercise of their right toself-organization,to form,join,or assist labor organiza-63tions, including the Union herein, to bargain collectivelythrough a bargaining agent chosen by our employees, toengage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or torefrain from any such activities.DatedByDAMSON-PAXONCOMPANY-DIVISIONOF R. H. MACY & Co.(Employer)(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, PeachtreeBuilding, Room 701, 730 Peachtree Street, N.E., Atlanta,Georgia 30308, Telephone 404-526-5760.